Appeal by defendant from a judgment of the County Court, Nassau County (Samenga, J.), rendered December 16, 1982, convicting him of criminal sale of a controlled substance in the first degree, criminal sale of a controlled substance in the second degree, criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree (three counts) and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant argues that his conviction of criminal sale of a controlled substance in the first degree should be reversed because the People did not properly establish that the cocaine sold weighed the requisite two or more ounces {see, Penal Law § 220.43 [1]). However, a “sale” for purposes of this offense includes not only an actual exchange, but also an “offer” to sell {see, Penal Law § 220.00 [1]). Defendant’s accomplice offered to sell more than two ounces of the cocaine, stating as he handed the package to an undercover officer, “the weight was a little bit over” the two ounces that were to be sold. Defendant’s guilt of first degree sale has therefore been proven beyond a reasonable doubt.
*768We have considered defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Gibbons, Niehoff and Lawrence, JJ., concur.